Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 14-20 cancelled.
New claims 21-23 added.
Claims 1-13 and 21-23 are pending in this application.
Response to Argument
Applicant's arguments with respect to the claims have been fully considered but are not persuasive.  The recently amendment to claims 1 and 4 has changed the scope of the invention, therefore, new claim interpretation rejections are introduced as necessitated by amendments to the claims accordingly. Thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nagano et al. (US. Pub. 2019/0317380) in view of Peyghambarian et al. (US. Pat. 6,611,372).
Regarding claims 1 and 4, Nagano et al. discloses a microheater comprising: an optical fiber comprising a rare earth-doped glass core (Fig. 3, CR2) surrounded by a glass cladding (121), the rare earth-doped glass core comprising a rare earth dopant at a concentration sufficient for luminescence quenching such that, when the rare earth dopant is pumped with light at an absorption band wavelength, at the absorbed pump light is converted into heat ([0050]-[0057], Fig. 1, Fig. 3).

    PNG
    media_image1.png
    440
    415
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    708
    416
    media_image2.png
    Greyscale

Reproduced from US. Pub. 2019/0317380.

Nagano et al. further disclose the claimed invention except for that the rare earth dopant is pumped with light at an absorption band wavelength, at least about 90% of absorbed pump light is converted into heat.  Since applicant has not pointed to any criticality of such that range, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made that the converting percentage of the absorbed pump light to heat would obviously vary with the doping area/rate and up to the claimed percentage, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This rejection may be overcome by a showing of unexpected results associated with such a range.
Nagano et al. further disclose the claimed invention except for the concentration of the rare earth dopant is at least about 5 wt.% or as high as about 30 wt.%.  
Peyghambarian et al. teach an optical fiber comprising a rare earth-doped glass core surrounded by a glass cladding, the rare earth-doped glass core comprising a rare earth dopant at a concentration is at least above 2.5 wt.% or as high as about 30 wt.% (“Abstract”, col. 7 lines 1-45, claims 15-21).  
Therefore, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to use the Peyghambarian’s teachings in Nagano’s glass core fiber by considering a wide range of concentration of rare earth dopant for the glass core for obtaining a plurality of different levels of high gain to the fiber accordance to particular system design requirement.
Regarding claims 2-3, Nagano et al. in view of Peyghambarian et al. further discloses that the rare earth dopant comprises a rare earth species selected from the group consisting of: cerium, dysprosium, erbium, europium, holmium, neodymium, praseodymium, samarium, terbium, thulium, and ytterbium; wherein the rare earth dopant comprises a compound comprising the rare earth species, the compound being selected from the group consisting of: a rare earth oxide, a rare earth fluoride, a rare earth phosphate, a rare earth borate, and a rare earth chalcogenide (see [0050]-[0057], Fig. 1, Fig. 3).
Regarding claims 5-6, 8, Nagano et al. in view of Peyghambarian et al. further disclose that the rare earth-doped glass core further comprises an additional dopant comprising OH- or a transition metal to facilitate thermal energy generation through non-radiative decay; wherein the rare earth-doped glass core and the glass cladding comprise a glass selected from the group consisting of: a silicate glass, a fluoride glass, a phosphate glass, a borate glass, a germanate glass, a chalcogenide glass, and a tellurite glass; the microheater of claim 1 comprising no electrical wire (see [0050]-[0057], Fig. 1, Fig. 3).
Regarding claim 7, Nagano et al. in view of Peyghambarian et al. further discloses the claimed invention except for the optical fiber has a fiber diameter in a range from 10 microns to about 2,000 microns, and wherein the rare earth-doped glass core has a core diameter in a range from about 1 micron to about 50 microns.  It would have been an obvious matter of design choice to alternatively select fiber at plurality of different size ranges such that selection would overlapping the claimed sizes, for providing a compatible size of fiber for a particular optical system, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “an optical modulator comprising the microheater of claim 1”, distinguish over the prior arts of record.  It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claims 10-11 are also objected as depending on claim 9.
Claims 21-23 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Nagano et al. (US. Pub. 2019/0317380) in view of Peyghambarian et al. (US. Pat. 6,611,372).
New claim 21 is basically claim 9 rewritten in independent form including all of the limitations of the base claim and any intervening claims, therefore, claim 21 is allowable.
Claim 21 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “an optical modulator comprising: a microheater comprising: an optical fiber comprising a rare earth-doped glass core radially surrounded by a glass cladding, the rare earth-doped glass core comprising a rare earth dopant at a concentration sufficient for luminescence quenching such that, when the rare earth dopant is pumped with light at an absorption band wavelength, at least about 90% of absorbed pump light is converted into heat ” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 22-23 are allowed in virtue of dependency of claim 21.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Johnson (US. Pat. 10,156,675).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 07/28/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2874